 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    ANGELA RADA,
                                                    NO: 4:18-CV-5142-TOR
 8                              Plaintiff,
                                                    ORDER ON VOLUNTARY
 9          v.                                      DISMISSAL WITH PREJUDICE

10    ELECTRIC EEL, INC.,

11                              Defendant.

12

13         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss (ECF

14   No. 26). The stipulation is filed pursuant to Federal Rule of Civil Procedure

15   41(a)(1)(A)(ii) and provides for dismissal with prejudice and that each party will

16   bear its own costs and fees. The Court has reviewed the record and files herein and

17   is fully informed.

18         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

19   a court order by filing a stipulation signed by all parties who have appeared.

20   //



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3   DISMISSED with prejudice, each party shall bear its own costs and fees.

 4         All pending motions are denied as moot. All deadlines, hearings and trial

 5   are vacated.

 6         The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to counsel, and CLOSE the file.

 8         DATED September 10, 2019.

 9

10                                   THOMAS O. RICE
                              Chief United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
